         Case 1:20-cv-00116-EGS Document 84-2 Filed 03/25/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


                                            )       Civil Action No. 1:20-cv-00116-EGS
 U.T., et al.,                              )
                                            )
                 Plaintiffs,                )
                                            )
 v.                                         )
                                            )
 William Barr, et al.,                      )
                                            )
                 Defendants.                )
                                            )

  ORDER GRANTING DEFENDANTS’ MOTION TO STRIKE EVIDENCE OUTSIDE
                  THE ADMINISTRATIVE RECORD

        The Court GRANTS Defendants’ Motion to Strike Evidence Outside the Administrative

Record and hereby:

        1) Strikes Plaintiffs’ Statement of Material Facts Not in Genuine Dispute, ECF No. 38-2;

        2) Strikes Plaintiffs’ Exhibits, ECF No. 38-3, ECF No. 38-4, ECF No. 38-5, ECF No. 38-

            6, ECF No. 38-7, ECF No. 38-8, ECF No. 38-9, ECF No. 38-10, ECF No. 38-11, and

            ECF No. 38-12; and

        3) Declines to consider these materials and all other extra-record materials cited by

            Plaintiffs in support of their motion for summary judgment, ECF No. 38, or in any

            opposition to Defendants’ motion for summary judgment.



        IT IS SO ORDERED.



DATED: _____________________                        ______________________________
                                                    Hon. Emmet G. Sullivan
                                                    United States District Judge
